—Order, Supreme Court, New York County, (Jane Solomon, J.), entered on or about April 5, 2000, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action to recover insurance proceeds allegedly payable, under the subject policy issued by defendant, by reason of the purported theft of 13 refrigerated trailers in which plaintiff insured had a security interest, summary judgment dismissing the complaint was properly granted in light of plaintiff’s failure to raise any triable issue as to whether the alleged covered event under the subject policy, i.e., the loss of the trailers by theft, actually occurred (see, Vasile v Hartford Ace. & Indent. Co., 213 AD2d 541). Contrary to plaintiffs contention, the mere fact that the trailers were no longer at the location originally specified at the time the security interest was given did not, under the circumstances of this case, warrant the inference that the trailers had been lost, much less that they had been stolen (cf., Moneta Dev. Corp. v Generali Ins. Co., 212 AD2d 428). Concur — Andrias, J. P., Wallach, Lerner, Saxe and Friedman, JJ.